     Case 2:20-cv-10526-AB-E Document 14 Filed 01/07/21 Page 1 of 1 Page ID #:53



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10      ANTONIO FERNANDEZ,                         Case No. CV 20-10526 AB (Ex)
11                      Plaintiff,
12      v.                                         ORDER DISMISSING CIVIL ACTION
13
        DAGWOOD PROPERTY
14      INVESTMENTS, LLC, a California
        Limited Liability Company;
15      TOCAVO SOLUTIONS, INC., a
        California Corporation,
16
                        Defendants.
17
18
             THE COURT has been advised by counsel that the above-entitled action has
19
       been settled.
20
             IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
       costs and without prejudice to the right, upon good cause shown within 60 days, to re-
22
       open the action if settlement is not consummated. This Court retains full jurisdiction
23
       over this action and this Order shall not prejudice any party to this action.
24
25     Dated: January 7, 2021           _______________________________________
26                                      ANDRÉ BIROTTE JR.
                                        UNITED STATES DISTRICT JUDGE
27
28
                                                  1.
